Title: From John Adams Smith to John Quincy Adams, 31 December 1815
From: Smith, John Adams
To: Adams, John Quincy


				
					Dear Sir,
					London 31 Dec 1815.
				
				I am induced to furnish you with a list of my friends who interrested themselves for me and solicited the Government that I might be appointed Secretary of the Legation to this Court least you should receive an erroneous impression and believe that my pretensions rested solely upon the recommendation of Govr. Tompkins & Judge Van Ness.Col Marinus Willett wrote to Mr. Monroe.Mr Riker Reorder of the City of New York to Mr M.Col Saml. Hawkins—Genl. John Swartwout—Genl. Robert Swartwout—Mr Sandford Senator from New York—Mr Fisk Atty Genl. for the District of New YorkMr Jacob Barker—Col Fenwick—Mr James Fairlie Clerk of the Sup Court of the State of New YorkMr. John Jacob Astor to Mr DallasThomas Addis Emmet—Mr. Jacob Barker to Mr Rushthese recommendations and solicitations having gone forth to the Government previous to my receiving your letter of the 22d July last I could not in justice to myself and to my friends withdraw my pretentions as I certainly should have done had I not been placed in so delicate a situation.I am Dear Sir / with great respect / your very obedt. huml. sevt
				
					John Adams Smith.
				
				
			